DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 6 depends on claim 5, and recites “wherein the bentonite further includes at least one selected from the group consisting of 0 to 5 wt % of CaO, 0 to 5 wt % of K2O, and 0 to 5 wt % of Na2O.”  Since the concentration range of these oxides all include zero, the scope of the claim includes the pharmaceutical composition of claim 1 with no actual restrictive limitation.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 and 3-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Diegelmann et al. (KR 20070117589 A, published on December 12, 2007) (“Diegelmann” hereunder) as evidenced by Pusch (“Nature of Smectities”, Bentonite Clay, 2015, Taylor & Francis Group).  
Diegelmann discloses a pharmaceutical composition comprising bentonite.  See abstract.  The phrase “for preventing or treating metabolic bone diseases” denotes a preamble which denotes the intended future use of the claimed composition; so long as the composition is capable and suitable to impart the same utility, the prior art anticipates the claim. 
Regarding the term “an active agent”, it is well settled in patent law that "[p]roducts of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id. In this case, the bentonite in the prior art composition must inherently impart the same function to prevent or treat the same conditions of present claims 1 and 3-4 as the active ingredient of the present composition.  
Claim 7 is rejected under 35 U.S.C. 102(a) as being anticipated by Kim et al. (KR 20010079473 A, published on August 22, 2001) (“Kim” hereunder). 
Kim discloses foods and medical supplement comprising bentonite as a food additive or raw ingredient to functional food for treatment and prevention of disease.  
Regarding the term “an active agent”, it is well settled in patent law that "[p]roducts of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id. In this case, the bentonite in the prior art composition must inherently impart the same function to prevent or treat the same conditions of present claim 7 as the active ingredient of the present composition.  


Claim 7 is rejected under 35 U.S.C. 102(a) as being anticipated by Reddy (WO 9611581 A1, published on April 25, 1996). 
Reddy teaches dairy food (e.g., cheese) comprising bentonite as an anticaking agent. 
 Regarding the term “an active agent”, it is well settled in patent law that "[p]roducts of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id. In this case, the bentonite in the prior art composition must inherently impart the same function to prevent or treat the same conditions of present claim 7 as the active ingredient of the present composition.  

Claims 1 and 3-4 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Bentley (US 20060018976 A1, published January 26, 2006).  
Bentley discloses a nutritional supplement for osteoarthritis comprising smectite as an active ingredient.  See [0012-0013]. See instant claims 1 and 3. 
Regarding claim 4, it is well settled in patent law that "[p]roducts of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id. In this case, the bentonite in the prior art composition must inherently impart the same function as described in present claim 4.   


Claim Rejections - 35 USC § 102/103
The text of  35 U.S.C. 102 (a)(1) and (a)(2) is cited above. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 5 and 6 are rejected under 35 U.S.C. 102 (a)(1) as above, and further anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over, Diegelmann as evidenced by Pusch. 
Regarding claim 5, Table 3.1 in Pusch shows that composition of smectites, which is the main component of bentonite, contains magnesium oxide, sodium oxide and potassium oxide.  See Pusch, p. 26-27.  Since the main component of bentonite has small variation in the chemical composition and have similar physical properties, it is viewed that the bentonite clay used in the Diegelmann composition would also fall within the presently claimed ranges. 
Regarding claim 6, Pusch Table 3.1 also discloses the contents of CaO, Na2O and K2O.  Since the main component of bentonite has small variation in the chemical composition and have similar physical properties, it is viewed that the bentonite clay used in the prior art has the same or similar composition of these oxides as defined by applicant. 
Claims 5 and 6 are rejected under 35 U.S.C. 102 (a)(1) and (a)(2) as above, and further anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over, Bentley as evidenced by Pusch. 
Regarding claim 5, Table 3.1 in Pusch shows that composition of smectites, which is the main component of bentonite, contains magnesium oxide, sodium oxide and potassium oxide.  See Pusch, p. 26-27.  Since the main component of bentonite has small variation in the chemical composition and have similar physical properties, it is viewed that the bentonite clay used in the Bentley composition would also fall within the presently claimed ranges. 
Regarding claim 6, Pusch Table 3.1 also discloses the contents of CaO, Na2O and K2O.  Since the main component of bentonite has small variation in the chemical composition and have similar physical properties, it is viewed that the bentonite clay used in the prior art has the same or similar composition of these oxides as defined by applicant. 

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GINA CHIEUN YU JUSTICE whose telephone number is (571)272-8605. The examiner can normally be reached M-F 8:30 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHANN RICHTER can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GINA C JUSTICE/Primary Examiner, Art Unit 1617